USDC SDNY

Michael Faillace & Associiff POCUMENT
Employment and Litigation Attorneys ELECTRONICALLY FILED

DOC #:
60 East 42™ Street, Suite 4510 ee
New York, New York 10165 DATE FILED: 5/10/2021

 

 

gnaydenskiy @faillacelaw.com

May 10, 2021

Via ECF

Honorable Analisa Torres
United States District Judge
500 Pearl St.

New York, NY 10007

Re: Raamanuj v. Zaika Food Company LLC et al
20-cv-04317-AT
Your Honor:

We represent Plaintiff in the above referenced matter. We respectfully request a one- week
extension nunc pro tunc to May 14, 2021 to file an amended default motion. Plaintiff would like
to amend his declaration because he remembered that during a certain time period he took 3 days
off. Thus, the damages calculations and motion have to be amended accordingly. Therefore, we
respectfully request a one- week extension nunc pro tunc to May 14, 2021 to file an amended
default motion

We thank the Court for its time and attention to this matter.

Respectfully Submitted,

/s/ Gennadiy Naydenskiy
Gennadiy Naydenskiy

GRANTED.
SO ORDERED.

Dated: May 10, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
